     Case 3:19-cv-00741-RCJ-CLB Document 53 Filed 01/07/21 Page 1 of 2




 1   Kenneth K. Ching, Esq.
     Nevada Bar No. 10542
 2   Argentum Law
     6121 Lakeside Dr., Suite 208
 3   Reno, Nevada 89511
     Telephone: (775) 235.5115
 4   ken@argentumnv.com
     Attorney for Plaintiff Sean Kealey
 5
 6                              UNITED STATES DISTRICT COURT
 7                                      DISTRICT OF NEVADA
 8   SEAN KEALEY, an individual,
                                                         Case No.:       3:19-CV-00741-RCJ-CLB
 9                         Plaintiff,
10          vs.                                                ORDER FOR DISMISSAL WITH
                                                                      PREJUDICE
11   CHRIS RUSSELL, an individual; and
     DOE DEFENDANTS 1-10;
12
13                         Defendants.

14
15                         ORDER FOR DISMISSAL WITH PREJUDICE
16          The parties, by and through their respective counsel of record, having settled all claims
17   in this matter, hereby stipulate to dismiss this matter with prejudice pursuant to FRCP 41(a)(2)
18   and LR 7-1 of the Local Rules of Practice for the United States District Court for the District of
19   Nevada with each party bearing their own fees and costs.
20
21   DATED this 6th day of January, 2021.                DATED this 6th day of January, 2021.
22   ARGENTUM LAW                                        RAY QUINNEY & NEBEKER, P.C.
23
     By: /s/ Kenneth Ching                               By:    /s/ Greggory J. Savage
24       KENNETH K. CHING, ESQ.                                GREGGORY J. SAVAGE, ESQ.
25       Nevada Bar No. 10542                                  36 South State Street, Suite 1400
         6121 Lakeside Dr., Ste. 208                           Salt Lake City, Utah 84111
26       Reno, Nevada 89511                                    Attorneys for Defendant Chris Russell
         Attorney for Sean Kealey
27
28


                                                     1
     Case 3:19-cv-00741-RCJ-CLB Document 53 Filed 01/07/21 Page 2 of 2




 1                                                      KAEMPFER CROWELL
 2
                                                        By:    /s/ Louis M. Bubala, III
 3                                                            LOUIS M. BUBALA, III, ESQ.
 4                                                            SIHOMARA GRAVES, ESQ.
                                                              50 West Liberty Street, Suite 700
 5                                                            Reno, Nevada 89501
                                                              Attorneys for Defendant Chris Russell
 6
 7
 8
                                                ORDER
 9
10          IT IS HEREBY ORDERED that the above referenced case, Case No. 3:19-CV-00741,

11   is dismissed with prejudice. Each party shall bear their own fees and costs.
12   IT IS SO ORDERED.
13
14
     DISTRICT COURT JUDGE
15
16   DATED this 7th day of January, 2021.

17
18
19
20
21
22
23
24
25
26
27
28


                                                    2
